AMENDED SCHEDULE A AS AMENDED AS OF MAY 20, 2011 TO THE OLD MUTUAL FUNDS II RULE 18f-3 MULTIPLE CLASS PLAN, AS AMENDED MAY 18, 2010 Name of Funds Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Copper Rock International Small Cap Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual Large Cap Growth Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund Old Mutual US Government Money Market Fund Old Mutual US Treasury Money Market Fund
